                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
     JAMES PASCHALL,                        ) Case No. 2:18-cv-10752-SVW (JDE)
12                                          )
                                            )
13                     Petitioner,          ) JUDGMENT
                                            )
14                v.                        )
                                            )
15                                          )
     R.C. JOHNSON, Warden,                  )
                                            )
16                     Respondent.          )
                                            )
17                                          )
18
           Pursuant to the Order Accepting Findings and Recommendation of the
19
     United States Magistrate Judge,
20
           IT IS ADJUDGED that the operative Petition is denied and this action
21
     is dismissed with prejudice.
22
23   Dated: __________________
             January 4, 2020

24
25                                            ______________________________
                                              ____
                                                 ________________
                                                               _ ___
                                              STEPHEN V. V WILSON     N
26                                            United States District Judge
27
28
